Order entered November 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01016-CV

                               CAROL S. WARREN, Appellant

                                               V.

                SUNSET MORTGAGE COMPANY, LP, ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-08266

                                           ORDER
       We GRANT appellant’s October 29, 2013 motion for an extension of time to file a notice

of appeal. The notice of appeal filed on July 1, 2013 is deemed timely for jurisdictional

purposes.

       We GRANT appellant’s October 29, 2013 motion for an extension of time to file a brief.

Appellant shall file her brief on or before December 27, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.

                                                      /s/   DAVID LEWIS
                                                            JUSTICE